Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 1 of 21   PageID #:
                                    1018
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 2 of 21   PageID #:
                                    1019
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 3 of 21   PageID #:
                                    1020
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 4 of 21   PageID #:
                                    1021
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 5 of 21   PageID #:
                                    1022
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 6 of 21   PageID #:
                                    1023
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 7 of 21   PageID #:
                                    1024
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 8 of 21   PageID #:
                                    1025
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 9 of 21   PageID #:
                                    1026
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 10 of 21   PageID #:
                                     1027
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 11 of 21   PageID #:
                                     1028
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 12 of 21   PageID #:
                                     1029
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 13 of 21   PageID #:
                                     1030
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 14 of 21   PageID #:
                                     1031
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 15 of 21   PageID #:
                                     1032
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 16 of 21   PageID #:
                                     1033
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 17 of 21   PageID #:
                                     1034
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 18 of 21   PageID #:
                                     1035
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 19 of 21   PageID #:
                                     1036
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 20 of 21   PageID #:
                                     1037
Case 1:19-cv-00578-JMS-RT Document 113-1 Filed 08/31/21 Page 21 of 21   PageID #:
                                     1038
